DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/30/2019, 10/01/2020, 03/09/2021, 07/03/2021 and 03/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
	Claim 9 recites:
A method of compensating for a detection efficiency of a condensation particle counter (CPC) at a non-standard absolute pressure, the method comprising: 
	determining a value of absolute pressure of an aerosol stream through the CPC; 
	monitoring a value of at least one of saturator temperature of a saturator block of the CPC, a condenser temperature of a condenser block of the CPC, and a flow rate of the aerosol stream through the CPC; 
	compensating for detection efficiency of the CPC based on the determined absolute pressure value and at least one of the monitored values of saturator temperature, condenser temperature, and flow rate; and 
	compensating for particle measurements reported by the CPC for the non-standard absolute pressure based on the determined value of absolute pressure and the at least one of saturator temperature, condenser temperature, and flow rate values.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.

“determining a value of absolute pressure of an aerosol stream through the CPC” and 
	“monitoring a value of at least one of saturator temperature of a saturator block of the CPC, a condenser temperature of a condenser block of the CPC, and a flow rate of the aerosol stream through the CPC” are treated by the examiner as belonging to mental process.
	The step of “compensating for detection efficiency of the CPC based on the determined absolute pressure value and at least one of the monitored values of saturator temperature, condenser temperature, and flow rate” and 
“compensating for particle measurements reported by the CPC for the non-standard absolute pressure based on the determined value of absolute pressure and the at least one of saturator temperature, condenser temperature, and flow rate values” are treated by the Examiner as belonging to mathematical relationship or mental process. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 9, the additional elements/steps (method -program/software) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A method of compensating for a detection efficiency…” is not qualified 
In conclusion, the above additional element, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claim is directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claim do not apply or use the judicial exception in some meaningful way.
The independent claim 9, therefore, is not patent eligible.
With regards to the dependent claims, the claims 10-14 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claim 9 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims 10-14 are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claim 9.
Regarding the dependent claims 15 and 16, they are patentable. Therefore, claims 15 and 16 are only objected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US20090031786A1 in view of Berger AT517948B1.

	Regarding claim 1, Takeuchi discloses, A system to correct for a detection efficiency of a condensation particle counter (CPC) at a non-standard absolute-pressure, the system comprising: 
a sensor to monitor a value of at least one of saturator temperature of a saturator block of 	the CPC, a condenser temperature of a condenser block of the CPC, and a flow rate 	of the aerosol stream through the CPC (Para [0058], Fig. 1, Since the saturator temperature regulator/indicator 22 is, as described above, connected to the saturator 2, the temperature of the high-boiling-point solvent contained in the saturator 2 can be regulated and indicated. On the other hand, the condenser temperature regulator/indicator 32 is connected to the condenser 4, as mentioned above, so that the temperature of the gas existing inside the condenser 4 can be regulated and indicated. Para [0061] Fig. 1, Specifically, for example, the computer 19 can compute the number density of the nanometer-sized fine particles born in the aerosol from the data from the carrier gas flow meter 6 and the excess gas flow meter 12 (the flow rates of the carrier gas), from the flow rate of the aerosol introduced into the mixer 3 via the aerosol inlet tube 8, and from the pulse signal showing the number of the condensed droplets counted with the light receiving diode 37 in the optical detector 5); and 
a processing device to compensate for detection efficiency of the CPC based on the 	determined absolute pressure of the aerosol stream through the CPC and at least one of the monitored values of saturator temperature, condenser temperature, and flow rate, the processing device further to compensate for particle measurements reported by the CPC for the non- standard absolute pressure (Para [0012] An object of the present invention is to provide a fine-particle counter with which the number density of nanometer-sized fine particles (in the order of 1 nm, for example) born in a gas phase, which is extremely low, can be accurately measured under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions (e.g., under pressure conditions ranging from 133.3 kPa to 1.33 kPa- covers the range for both standard and non-standard absolute pressure)). Para [0061], Fig.1, An interface 18 and a computer 19 (as a processing device) are connected to the above-described various flow meters (the carrier gas flow meter 6, the excess gas flow meter 12, and the curtain gas flow meter 10), various temperature regulators/indicators (the saturator temperature regulator/indicator 22, and the condenser temperature regulator/indicator 32), pressure regulator/indicator (the pressure regulator/indicator 43), optical devices (the laser diode 36 and the light receiving diode 37), and gas discharging mechanism (the vacuum pump 14). Every part of the fine-particle counter is thus under the real-time control (including the correcting the detection efficiency and particle measurements by the CPC) of the computer 19, and the computer 19 can read and analyze the data from the respective parts of the fine-particle counter).
	However, Takeuchi explicitly does not disclose a pressure transducer mounted proximate the CPC to determine a value of absolute pressure of an aerosol stream through the CPC.
	Berger teaches a pressure transducer mounted proximate the CPC to determine a value of absolute pressure of an aerosol stream through the CPC (Para [0051], Fig. 1, pressure measuring devices 71 and 72 (for inlet pressure). As a measured value 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Berger (directed to location of a pressure sensor at the inlet of the CPC) into Takeuchi (directed to CPC operating under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions) for the purpose of obtaining better accuracy in detection efficiency of a condensation particle counter (CPC) at non-standard absolute-pressure due to change in altitude by utilizing processing device and change in absolute pressure of the aerosol stream through the CPC as explained by Berger.

	Regarding claim 2, Takeuchi in view of Berger discloses, The system of claim 1, However Berger teaches wherein a particle size measured by the CPC relates to a D50 particle diameter (Para [0036], The counting efficiency, i. the number of detected particles of a certain size is small for very small particles, then increases very rapidly, for example in the range of 15 to 35 nm particle size (D50), e.g. at 23 nm is 50%, and is greater than 90% for larger particles, typically from 40 nm).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Berger (directed to measured particle size) into Takeuchi (directed to CPC operating under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions) for the purpose of obtaining better accuracy in detection efficiency of a condensation particle counter (CPC) at non-standard absolute-pressure 
	
	Regarding claim 3, Takeuchi in view of Berger discloses, The system of claim 2, Takeuchi also teaches wherein the processing device is further configured to shift the D50 particle diameter to an original calibrated value by adjusting at least one of the saturator temperature and the condenser temperature (Para [0069] Further, by heating to a specified temperature the condensed droplets carried together with the carrier gas, by the use of the heating mechanism 33 stuck on the outer surface of the sidewall of the container 65 of the condenser 4 and the condenser temperature regulator/indicator 32, it is possible to accelerate the growth of the condensed droplets produced by heterogeneous nucleation in which the fine particles serve as nuclei, and, at the same time, suppress the production of condensed droplets by homogeneous nucleation in which the fine particles do not serve as nuclei. From the above teaching, it is obvious to one of ordinary skill in the art to achieve the desired size of the particle by controlling the temperature of the condenser).	

	Regarding claim 4, Takeuchi in view of Berger discloses, The system of claim 1, Takeuchi also teaches wherein the non-standard absolute-pressure is a pressure that is either higher or lower than a pressure at which the CPC was calibrated (Para [0074], Fig. 1, Further, the computer 19 analyzes the data from the carrier gas flow meter 6 and the excess gas flow meter 12, as well as the data from the pressure regulator/indicator 43, and controls, according to the data analyzed, the vacuum pump 14 to create any predetermined pressure 

	Regarding claim 5, Takeuchi in view of Berger discloses, The system of claim 1, Takeuchi also teaches wherein at least one of saturator temperature, the condenser temperature, and the flow rate is changed to compensate for the particle measurements at the non-standard absolute-pressure (Para [0061], Fig.1, An interface 18 and a computer 19 (as a processing device) are connected to the above-described various flow meters (the carrier gas flow meter 6, the excess gas flow meter 12, and the curtain gas flow meter 10), various temperature regulators/indicators (the saturator temperature regulator/indicator 22, and the condenser temperature regulator/indicator 32), pressure regulator/indicator (the pressure regulator/indicator 43), optical devices (the laser diode 36 and the light receiving diode 37), and gas discharging mechanism (the vacuum pump 14). Every part of the fine-particle counter is thus under the real-time control (as changing saturator and condenser temperature and flow rate as required) of the computer 19, and the computer 19 can read and analyze the data from the respective parts of the fine-particle counter). Para [0074], Fig. 1, Further, the computer 19 analyzes the data from the carrier gas flow meter 6 and the excess gas flow meter 12, as well as the data from the pressure regulator/indicator 43, and controls, according to the data analyzed, the vacuum pump 14 to create any predetermined pressure condition (e.g., any pressure condition selected from the range between 133.3 kPa and 1.33 kPa)).

claim 9, Takeuchi discloses, A method of compensating for a detection efficiency of a condensation particle counter (CPC) at a non-standard absolute pressure, the method comprising: 
monitoring a value of at least one of saturator temperature of a saturator block of the CPC, 	a condenser temperature of a condenser block of the CPC, and a flow rate of the 	aerosol stream through the CPC (Para [0058], Fig. 1, Since the saturator temperature regulator/indicator 22 is, as described above, connected to the saturator 2, the temperature of the high-boiling-point solvent contained in the saturator 2 can be regulated and indicated. On the other hand, the condenser temperature regulator/indicator 32 is connected to the condenser 4, as mentioned above, so that the temperature of the gas existing inside the condenser 4 can be regulated and indicated. Para [0061] Fig. 1, Specifically, for example, the computer 19 can compute the number density of the nanometer-sized fine particles born in the aerosol from the data from the carrier gas flow meter 6 and the excess gas flow meter 12 (the flow rates of the carrier gas), from the flow rate of the aerosol introduced into the mixer 3 via the aerosol inlet tube 8, and from the pulse signal showing the number of the condensed droplets counted with the light receiving diode 37 in the optical detector 5); 
compensating for detection efficiency of the CPC based on the determined absolute 	pressure value and at least one of the monitored values of saturator temperature, 	condenser temperature, and flow rate (Para [0012] An object of the present invention is to provide a fine-particle counter with which the number density of nanometer-sized fine particles (in the order of 1 nm, for example) born in a gas phase, which is extremely low, can be accurately measured under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions (e.g., under pressure conditions ranging from 133.3 kPa to 1.33 kPa- covers ; and 
compensating for particle measurements reported by the CPC for the non-standard 	absolute pressure based on the determined value of absolute pressure and the at 	least one of saturator temperature, condenser temperature, and flow rate values ([0061], Fig.1, An interface 18 and a computer 19 (as a processing device) are connected to the above-described various flow meters (the carrier gas flow meter 6, the excess gas flow meter 12, and the curtain gas flow meter 10), various temperature regulators/indicators (the saturator temperature regulator/indicator 22, and the condenser temperature regulator/indicator 32), pressure regulator/indicator (the pressure regulator/indicator 43), optical devices (the laser diode 36 and the light receiving diode 37), and gas discharging mechanism (the vacuum pump 14). Every part of the fine-particle counter is thus under the real-time control (including the correcting the detection efficiency and particle measurements by the CPC) of the computer 19, .
	However, Takeuchi explicitly does not disclose determining a value of absolute pressure of an aerosol stream through the CPC.
	Berger teaches determining a value of absolute pressure of an aerosol stream through the CPC (Para [0051], Fig. 1, pressure measuring devices 71 and 72 (for inlet pressure). As a measured value for pressure or pressure value of the absolute pressure within the condensation particle counter 1 can be used as well as a differential pressure to the environment of the condensation particle counter). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Berger (directed to location of a pressure sensor at the inlet of the CPC) into Takeuchi (directed to CPC operating under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions) for the purpose of obtaining better accuracy in detection efficiency of a condensation particle counter (CPC) at non-standard absolute-pressure due to change in altitude by utilizing processing device and change in absolute pressure of the aerosol stream through the CPC as explained by Berger.

	Regarding claim 10, Takeuchi in view of Berger discloses, The method of claim 9, However Berger teaches wherein a particle size measured by the CPC relates to a D50 particle diameter (Para [0036], The counting efficiency, i. the number of detected particles of a certain size is small for very small particles, then increases very rapidly, for example in the range of 15 to 35 nm particle size (D50), e.g. at 23 nm is 50%, and is greater than 90% for larger particles, typically from 40 nm).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Berger (directed to measured particle size) into Takeuchi (directed to CPC operating under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions) for the purpose of obtaining better accuracy in detection efficiency of a condensation particle counter (CPC) at non-standard absolute-pressure due to change in altitude by utilizing the size of the particles to be measured by the CPC as explained by Berger. 
	Regarding claim 11, Takeuchi in view of Berger discloses, The method of claim 10, Takeuchi also teaches further comprising shifting the D5o particle diameter to an original calibrated value by adjusting at least one of the saturator temperature and the condenser temperature (Para [0069] Further, by heating to a specified temperature the condensed droplets carried together with the carrier gas, by the use of the heating mechanism 33 stuck on the outer surface of the sidewall of the container 65 of the condenser 4 and the condenser temperature regulator/indicator 32, it is possible to accelerate the growth of the condensed droplets produced by heterogeneous nucleation in which the fine particles serve as nuclei, and, at the same time, suppress the production of condensed droplets by homogeneous nucleation in which the fine particles do not serve as nuclei. From the above teaching, it is obvious to one of ordinary skill in the art to achieve the desired size of the particle by controlling the temperature of the condenser).

	Regarding claim 12, Takeuchi in view of Berger discloses, The method of claim 9, Takeuchi also teaches wherein the non-standard absolute-pressure is a pressure that is either higher or lower than a pressure at which the CPC was calibrated (Para [0074], Fig. 1, Further, the computer 19 analyzes the data from the carrier gas flow meter 6 and the excess gas 
	Regarding claim 13, Takeuchi in view of Berger discloses, The method of claim 9, Takeuchi also teaches further comprising changing at least one of saturator temperature, condenser temperature, and flow rate to compensate for the particle measurements at the non- standard absolute-pressure (Para [0061], Fig.1, An interface 18 and a computer 19 (as a processing device) are connected to the above-described various flow meters (the carrier gas flow meter 6, the excess gas flow meter 12, and the curtain gas flow meter 10), various temperature regulators/indicators (the saturator temperature regulator/indicator 22, and the condenser temperature regulator/indicator 32), pressure regulator/indicator (the pressure regulator/indicator 43), optical devices (the laser diode 36 and the light receiving diode 37), and gas discharging mechanism (the vacuum pump 14). Every part of the fine-particle counter is thus under the real-time control (as changing saturator and condenser temperature and flow rate as required) of the computer 19, and the computer 19 can read and analyze the data from the respective parts of the fine-particle counter). Para [0074], Fig. 1, Further, the computer 19 analyzes the data from the carrier gas flow meter 6 and the excess gas flow meter 12, as well as the data from the pressure regulator/indicator 43, and controls, according to the data analyzed, the vacuum pump 14 to create any predetermined pressure condition (e.g., any pressure condition selected from the range between 133.3 kPa and 1.33 kPa)).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over in combination of Takeuchi, US20090031786A1 and Berger AT517948B1 as applied to claim 1 and 9 respectively and further in view of Hirano, US20170074792A1.

	Regarding claim 6, Takeuchi in view of Berger discloses, The system of claim 1, Takeuchi in view of Berger also teaches to compensate for the particle measurements to correct for the non-standard absolute- pressure (Para [0012] An object of the present invention is to provide a fine-particle counter with which the number density of nanometer-sized fine particles (in the order of 1 nm, for example) born in a gas phase, which is extremely low, can be accurately measured under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions (e.g., under pressure conditions ranging from 133.3 kPa to 1.33 kPa). Para [0061], Fig.1, An interface 18 and a computer 19 (as a processing device) are connected to the above-described various flow meters (the carrier gas flow meter 6, the excess gas flow meter 12, and the curtain gas flow meter 10), various temperature regulators/indicators (the saturator temperature regulator/indicator 22, and the condenser temperature regulator/indicator 32), pressure regulator/indicator (the pressure regulator/indicator 43), optical devices (the laser diode 36 and the light receiving diode 37), and gas discharging mechanism (the vacuum pump 14). Every part of the fine-particle counter is thus under the real-time control (including the correcting the detection efficiency of the CPC) of the computer 19, and the computer 19 can read and analyze the data from the respective parts of the fine-particle counter).
	However, Takeuchi in view of Berger explicitly does not disclose wherein the processing device is configured to use the determined value of absolute pressure of the aerosol stream through the CPC to provide a feedback control loop in the CPC to adjust at least one of the saturator temperature and the condenser temperature. 
	Hirano teaches wherein the processing device is configured to use the determined value of absolute pressure of the aerosol stream through the CPC to provide a feedback control loop in the CPC to adjust at least one of the saturator temperature and the condenser temperature (Para [0041] FIG. 5 is a flowchart illustrating the processing operation of the particle detecting apparatus 1 of FIG. 4. The processing of steps S11 to S13 is the same as steps S1 to S3 of FIG. 2. When it is determined in step S13 that the high temperature portion 2b and the low temperature portion 2c of the condensing and growing unit 2 have individually reached the desired temperature, the pressure/humidity sensor 11 detects at least one of the pressure and the humidity of the atmosphere near the outflow port of the condensing flow channel 2a (step S14)). Para [0043] In step S15, if it is determined that at least one of the pressure and the humidity has reached the predetermined value, the original measurement of the concentration of the particles in the atmosphere to be measured is started (step S17)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Hirano (directed to determine the absolute pressure of the aerosol stream through CPC to control the condenser temperature) into Takeuchi in view of Berger (directed to CPC operating under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions) for the purpose of obtaining better accuracy in detection efficiency of a condensation particle counter (CPC) at non-standard absolute-pressure due to change in altitude by utilizing the measured pressure of the aerosol through the CPC to control the condenser temperature as explained by Hirano.

claim 14, Takeuchi in view of Berger discloses, The method of claim 9, Takeuchi in view of Berger also teaches to compensate for the particle measurements to compensate for the non-standard absolute-pressure (Para [0012] An object of the present invention is to provide a fine-particle counter with which the number density of nanometer-sized fine particles (in the order of 1 nm, for example) born in a gas phase, which is extremely low, can be accurately measured under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions (e.g., under pressure conditions ranging from 133.3 kPa to 1.33 kPa). Para [0061], Fig.1, An interface 18 and a computer 19 (as a processing device) are connected to the above-described various flow meters (the carrier gas flow meter 6, the excess gas flow meter 12, and the curtain gas flow meter 10), various temperature regulators/indicators (the saturator temperature regulator/indicator 22, and the condenser temperature regulator/indicator 32), pressure regulator/indicator (the pressure regulator/indicator 43), optical devices (the laser diode 36 and the light receiving diode 37), and gas discharging mechanism (the vacuum pump 14). Every part of the fine-particle counter is thus under the real-time control (including the correcting the detection efficiency of the CPC) of the computer 19, and the computer 19 can read and analyze the data from the respective parts of the fine-particle counter).
	However, Takeuchi in view of Berger explicitly does not disclose further comprising using the determined value of absolute pressure of the aerosol stream through the CPC to provide a feedback control loop in the CPC to adjust at least one of the saturator temperature and the condenser temperature.
	Hirano teaches further comprising using the determined value of absolute pressure of the aerosol stream through the CPC to provide a feedback control loop in the CPC to adjust at least one of the saturator temperature and the condenser temperature (Para 2b and the low temperature portion 2c of the condensing and growing unit 2 have individually reached the desired temperature, the pressure/humidity sensor 11 detects at least one of the pressure and the humidity of the atmosphere near the outflow port of the condensing flow channel 2a (step S14). Para [0043] In step S15, if it is determined that at least one of the pressure and the humidity has reached the predetermined value, the original measurement of the concentration of the particles in the atmosphere to be measured is started (step S17)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Hirano (directed to determine the absolute pressure of the aerosol stream through CPC to control the condenser temperature) into Takeuchi in view of Berger (directed to CPC operating under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions) for the purpose of obtaining better accuracy in detection efficiency of a condensation particle counter (CPC) at non-standard absolute-pressure due to change in altitude by utilizing the measured pressure of the aerosol through the CPC to control the condenser temperature as explained by Hirano.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Takeuchi, US20090031786A1, Berger AT517948B1 and Hirano, US20170074792A1.
	Regarding claim 17, Takeuchi discloses, A method of compensating for a detection efficiency of a condensation particle counter (CPC) at a non-standard absolute pressure, the method comprising: 
calibrating the CPC at a given pressure (Para [0012] An object of the present invention is to provide a fine-particle counter with which the number density of nanometer-sized fine particles (in the order of 1 nm, for example) born in a gas phase, which is extremely low, can be accurately measured under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions (e.g., under pressure conditions ranging from 133.3 kPa to 1.33 kPa- covers the range for both standard and non-standard absolute pressure). As the fine-particle counter can be operated in wide range of pressure conditions from pressurized conditions to low pressure conditions, it would be obvious to one ordinary skill in the art be able to calibrate the counter at a given pressure).
	However, Takeuchi explicitly does not disclose sensing, proximate to the CPC, a value of absolute pressure of an aerosol stream through the CPC; and 
adjusting at least one of a saturator temperature of a saturator block and a condenser 	temperature 	of a condenser block to compensate for a shift in the detection 	efficiency of the CPC, the shift being caused by a pressure at which the CPC is 	operating when the pressure is different from a pressure at which the CPC was 	calibrated.
	Berger teaches sensing, proximate to the CPC, a value of absolute pressure of an aerosol stream through the CPC (Para [0051], Fig. 1, pressure measuring devices 71 and 72 (for inlet pressure). As a measured value for pressure or pressure value of the absolute pressure within the condensation particle counter 1 can be used as well as a differential pressure to the environment of the condensation particle counter); and 
	Hirano teaches adjusting at least one of a saturator temperature of a saturator block and a condenser temperature of a condenser block to compensate for a shift in the detection efficiency of the CPC, the shift being caused by a pressure at which the CPC is operating when the pressure is different from a pressure at which the CPC was calibrated (Para [0041] FIG. 5 is a flowchart illustrating the processing operation of the particle detecting apparatus 1 of FIG. 4. The processing of steps S11 to S13 is the same as steps S1 to S3 of FIG. 2. When it is determined in step S13 that the high temperature portion 2b and the low temperature portion 2c of the condensing and growing unit 2 have individually reached the desired temperature, the pressure/humidity sensor 11 detects at least one of the pressure and the humidity of the atmosphere near the outflow port of the condensing flow channel 2a (step S14)). Para [0043] In step S15, if it is determined that at least one of the pressure and the humidity has reached the predetermined value, the original measurement of the concentration of the particles in the atmosphere to be measured is started (step S17)).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Hirano (directed to determine the absolute pressure of the aerosol stream through CPC to control the condenser temperature) and Berger (directed to location of a pressure sensor at the inlet of the CPC) into Takeuchi (directed to CPC operating under wide-ranging pressure conditions from pressurized conditions to low-pressure conditions) for the purpose of obtaining better accuracy in detection efficiency of a condensation particle counter (CPC) at non-standard absolute-pressure due to change in altitude by utilizing the measured pressure of the aerosol through the CPC to control the condenser temperature as explained by Berger and Hirano.

Allowable Subject Matter
Claims 7, 8 and 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior art of record, alone or in combination, do not fairly teach or suggest “to shift the detection efficiency of the CPC operating at the non-standard absolute-pressure back to an original calibration curve using the determined value of absolute pressure of the aerosol stream through the CPC” including all of the limitation of the base claim and any intervening claims.
Claim 8 depends on claim 7, therefore claim 8 is also objected.
Regarding claim 15, the prior art of record, alone or in combination, do not fairly teach or suggest “Regarding claim 7, the prior art of record, alone or in combination, do not fairly teach or suggest “to shift the detection efficiency of the CPC operating at the non-standard absolute-pressure back to an original calibration curve using the determined value of absolute pressure of the aerosol stream through the CPC” including all of the limitation of the base claim and any intervening claims.
Claim 16 depends on claim 15, therefore claim 16 is also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863